Citation Nr: 1714321	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tardive dyskinesia, to include as secondary to a service-connected esophageal reflux disorder.

2.  Entitlement to a disability rating in excess of 30 percent for status post total right knee replacement with instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972 and August 1973 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claims were remanded in September 2014 for further development.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has been diagnosed with tardive dyskinesia.

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested at worst by chronic pain that varies in severity, mild weakness, mild instability, periodic swelling and flexion to 90 degrees with extension to 10 degrees; severe painful motion or weakness were not shown.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tardive dyskinesia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a disability rating in excess of 30 percent for status post right knee replacement with instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5055, 5256, 5261, 5262 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided to the Veteran in March 2011 and November 2011.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service VA and private treatment records have been associated with the claims file.  VA examinations were conducted in November 2011 and January 2015 in connection with his claim for service connection and in April 2011 and January 2015 regarding his claim for an increased rating.

The Board notes also that the actions requested in the prior Board remand have been undertaken.  Specifically, VA examinations were ordered and additional records obtained.  Therefore, an additional remand is unnecessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Service Connection for Tardive Dyskinesia

The Veteran is seeking service connection for tardive dyskinesia as secondary to his esophageal reflux with esophagitis, diverticulum and restriction status post dilations.  Specifically, the Veteran contends that he was prescribed the drug Metoclopramide (Reglan) for treatment of his esophageal condition and developed tardive dyskinesia as a side effect of the drug.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A VA treatment record dated in May 2009 indicated a review of the Veteran's medical history and Metoclopramide/Reglan use was completed due to the United State Food & Drug Administration (FDA) mandated boxed warning about the risk of tardive dyskinesia with chronic Metoclopramide/Reglan treatment.  It was noted that the development of the condition was directly related to the length of time a patient was taking Metoclopramide/Reglan and the number of doses taken.  

In a December 2010 VA treatment record, it was noted Metoclopramide/Reglan was discussed at great length.  The treatment provider explained the problem of the occurrence of tardive dyskinesia side effects, which are permanent.  After explaining what tardive dyskinesia is, the Veteran admitted he had some mild involuntary movement problems that were not severe.  He indicated he did not care about them and could live with them better than his gastrointestinal discomfort.  He was upset about possibly not continuing the only medication found to work for his esophageal condition.  

In an August 2011 VA treatment record, the Veteran reported involuntary movement and reported that he recognized this was from the Metoclopramide/Reglan, but he wanted to continue taking the medication.

In October 2011, the Veteran filed a claim for service connection.

In November 2011, the Veteran underwent a VA examination in connection with his claim.  He indicated experiencing a gradual onset of involuntary jerks of the left upper and lower extremities attributed to the use of the Reglan he continued to take.  Upon examination, there was no evidence of cranial nerve impairment, imbalance or tremors.  The Veteran's gait was abnormal with antalgic limp, due to back and right knee pain.  Following examination, the examiner determined there was no pathology to render a diagnosis.  The examiner indicated there was no evidence of any involuntary movement observed during examination (45 minutes face to face time); a neurological examination was normal; and it was noted the Veteran was not taking medication for tardive dyskinesia and the medical records on file did not contain a diagnosis of the condition.  

In his January 2012 notice of disagreement, the Veteran indicated he had been taking Reglan since 1991 and that the involuntary jerks were not constant.  In his January 2012 Form 9, he indicated that he believed the VA examination was not long enough to diagnose the condition and he had been told by his doctors at the VA outpatient clinic that he had tardive dyskinesia.

In September 2014, the Board remanded the claim based on the indication that the Veteran had, in fact, received a diagnosis of tardive dyskinesia from a treatment provider.  Given the conflicting evidence, the Board directed the Veteran be scheduled for another examination.

In January 2015, the Veteran underwent another VA examination.  He reported that he had a feeling as if his arm muscles, leg muscles or tongue "want to twitch" and he saw that movement at times.  He indicated the movement would last minutes each time it occurred and occurred almost daily.  He indicated it would resolve with rest.  He reported difficulty intermittently with tremor while using his hands to do fine motor activities, such as drinking a full cup of liquid or using a screwdriver.  The examiner determined these were most consistent with a benign essential tremor.  The Veteran was still taking Reglan.  After examination, the examiner concluded that the Veteran did not have a central nervous system condition requiring continuous medication for control.  The examiner indicated that the only abnormalities on examination were a left eye exotropia present since birth and a mild intention tremor consistent with a benign essential tremor.  There were no repetitive, involuntary, purposeless movements such as grimacing, tongue movements, lip smacking, lip puckering, pursing of the lips, or excessive eye blinking or any other involuntary or repetitive tic-like movements.  The examiner opined that after a careful review of the medical records and neurological examination, there was no evidence of tardive dyskinesia.  The examiner indicated that the movements noted in the December 2010 VA treatment record would be more likely related to his current benign tremor than tardive dyskinesia.  The examiner noted that the condition of tardive dyskinesia would not be improved to this degree at this time (no notable involuntary movements on examination today without treatment for the condition) if it was present in 2010.  The examiner concluded that there was no diagnosis or treatment of the condition tardive dyskinesia in his medical records over the past years and there was no diagnosis of tardive dyskinesia present as of that date.

Treatment records more recent than January 2015 indicate the presence of a tremor in the left hand and left leg with sustained movement, but records as recent as December 2016 do not include a diagnosis of tardive dyskinesia.  In a December 2016 statement, a Physician's Assistant with Texas Digestive Disease Consultants indicated she discussed the side effects of Metoclopramide/Reglan with the Veteran.  He was advised that the medication could cause neurological side effects like a tremor, lip smacking, neurological tic, etc.  The Veteran advised her that he was experiencing shaking and felt it was related to the medication, although he wished to continue treatment with it.  He was offered an alternative medication, but refused it due to cost.  The physician's assistant did not indicate the Veteran had a diagnosis of tardive dyskinesia.

The Veteran continues to insist that he does have tardive dyskinesia.  In a February 2017 Appellant's Brief, the Veteran contends he in fact has the condition because he has had prior medical professionals prescribe the medication Gabapentin which is commonly prescribed to control seizures.  The Board notes, however, that treatment records show that Gabapentin was not prescribed for the control of seizures in the Veteran, but rather pain.  See January 3, 2014 VA Treatment Record; April 2011 VA Knee Examination.  In addition, other records indicate the Veteran no longer takes Gabapentin as he is allergic to the drug.  

Overall, the Board finds that the competent evidence of record does not indicate that the Veteran has a diagnosis of tardive dyskinesia and, as a lay person, he is not competent to indicate that he has such a diagnosis.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent the Veteran alleges that he has been diagnosed with tardive dyskinesia by his treatment providers, the Board finds that the evidence does not support such a finding.  This is not borne out in the evidence of record.  In addition, both examiners noted that the Veteran continued to take Reglan.  If the Veteran had been diagnosed with tardive dyskinesia due to taking Reglan the Board would not expect for the Veteran to continue to be prescribed this medication.  

The Board finds that the preponderance of the evidence indicates that the Veteran does not have a current diagnosis of tardive dyskinesia.  Indeed, two medical examiners considered his complaints regarding movements and tremors and did not diagnose the disability.  The Board concludes that although the Veteran is competent to report symptoms, he is not competent to diagnosis tardive dyskinesia as the cause for those symptoms.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  

As there is no competent evidence that the appellant has been diagnosed with tardive dyskinesia, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Likewise, there is no competent evidence suggesting that a tremor had its onset during service, is in any way related to service, or is caused or aggravated by a service-connected disability.  

	Increased Rating for the Right Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's status post total right knee replacement with instability is rated as 30 percent disabling under Diagnostic Code (DC) 5010-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2016).

Under VA's Rating Schedule, DC 5010 addresses traumatic arthritis and DC 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under DC 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent. 38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, DC 5055 instructs that they are to be rated by analogy to DCs 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent.

Under DCs 5256, 5258, 5259, 5262, and 5263, ratings are assigned for ankylosis of the knee, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum, respectively.  38 C.F.R. § 4.71a.  As noted below, the evidence of record does not reflect the presence of any of these disabilities.  As such, rating under these criteria would not be appropriate in this case.  

Diagnostic Code 5257 is used for rating other impairment of the knee, specifically recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  30, 20 and 10 percent ratings are assigned with severe, moderate, or slight recurrent subluxation or lateral instability, respectively.  

Diagnostic Code 5260 provides for ratings based on limitation of flexion of the knee as follows: Flexion limited to 15 degrees, 30 percent; to 30 degrees, 20 percent; to 45 degrees, 10 percent; to 60 degrees, 0 percent.  Id.

Diagnostic Code 5261 provides for ratings based on limitation of extension of the knee as follows: Extension limited to 45 degrees, 50 percent; to 30 degrees, 40 percent; to 20 degrees, 30 percent; to 15 degrees, 20 percent; to 10 degrees, 10 percent; to 5 degrees, 0 percent.  Id.

For reference, normal of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Turning to the evidence, at a VA examination in April 2011, the Veteran indicated that after his total knee replacement, he continued to have pain and swelling after activity.  Upon examination, there was no evidence of deformity, giving way, stiffness, incoordination or decreased speed of joint motion.  Pain was noted, along with pops, clicks and grinds.  Effusion was noted, along with swelling and tenderness.  Mild medial/lateral instability was identified.  It was noted the condition affected the motion of the joint, although there were no flare-ups per the Veteran.  The Veteran reported being able to stand for 15 to 30 minutes and walk around the block.  He used a cane and brace occasionally.  His gait was very slightly antalgic on the right.  There was no other evidence of abnormal weight bearing.  There was no patellar or meniscus abnormality.  Patellofemoral crepitus was absent.  There was an obvious effusion of the right knee compared to the left.  Mild weakness was noted.  Right knee flexion was 10 to 110 degrees and extension was limited by 10 degrees.  Left knee flexion was 15 to 125 degrees with extension limited by 15 degrees.  There was no objective evidence of pain with active motion on either side.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion on either side.  Joint ankylosis was not present.  X-ray demonstrated total knee replacement hardware with alignment maintained and hardware intact.  Native patella remained with mild joint space narrowing without joint distention.  The examiner noted decreased mobility, lack of stamina and pain in the knee.

In his January 2012 Form 9, the Veteran indicated that he experienced severe pain his right knee and walked with a cane because of instability.  He indicated using a brace and that he felt entitled to a high rating because of "extreme" pain.  A February 2012 VA treatment record indicated the replaced knee collapsed 2 weeks prior with severe pain and swelling following a fall to the sidewalk.  Slight swelling in the right knee was noted along with flexion to 90 degrees with full extension.

In January 2014, the Veteran sought treatment for knee pain.  He indicated having fallen 3 or 4 months previously after his "knee collapsed."  AP and lateral films demonstrated femoral and tibial components of the right knee joint prosthesis were in excellent position.  No instability or joint effusion was observed.  Flexion was to 95 degrees with no swelling or discoloration.  An April 2014 VA treatment record indicated the Veteran was ambulatory with a cane and continued to have pain in the right knee.

In September 2014, the Board remanded the claim for a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's knee disability.

In January 2015, the Veteran underwent another VA examination.  The Veteran indicated painful clicks and popping in the right knee with the sensation of "jumping out of place" and swelling.  He indicated having constant pain that affected range of motion.  Flare-ups were denied.  Left knee initial range of motion was noted to be normal.  There was no evidence of pain with weight bearing.  Right knee flexion was to 125 degrees with extension to 0 degrees.  There was no evidence of pain with weight bearing.  The examiner indicated there was no increased pain, weakness, fatigability or incoordination with repeat testing so it is unlikely that there would be increased limitation of functional ability with repetitive use.  No pain was noted on motion.  No ankylosis was noted in either knee.  Recurrent subluxation and lateral instability were not demonstrated on the right or left and there was no finding of recurrent effusion or joint instability.  There was no indication of recurrent patellar dislocation or a meniscus (semilunar cartilage) condition.  It was noted the Veteran regularly used a brace and cane for locomotion.  The examiner described the residuals of the 2005 total knee joint replacement as "none."  

In a January 2016 VA treatment record, the Veteran sought follow-up for back and knee pain that was exacerbated by playing with the grandkids during the holidays.  The Veteran indicated aching pain with a severity of 4 out of 10.  An April 2016 VA treatment record indicated increase in right knee pain after lifting soil.  There is no indication in the record that the Veteran's condition has worsened since the VA examination in January 2015.

In light of the evidence of record, the Board concludes that the residuals of the Veteran's right total knee replacement are appropriately rated as 30 percent disabling.  While the record evidences chronic pain in the knee, severe painful motion has not been demonstrated.  Both examiners noted no objective signs of pain on motion.  If the Veteran had severe painful motion the Board would expect some objective evidence of this on examination.  In addition, severe weakness has not been shown.  One examiner noted mild weakness and the other no weakness.  No other records are in significant conflict with the examination findings.  Of note, the 2015 examiner described the residuals of the knee replacement as "none."  The findings on examination are given more probative weight than the Veteran's lay statements about the severity of his pain and weakness.  Given the above, a higher rating is not warranted when considering DC 5055.  See 38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating, through a single rating or combination of ratings, could be assigned by using the rating criteria specific to the knee rather than DC 5055, but finds that this would not result in a higher rating at any time during the course of the appeal.  It is noted that separate ratings under DCs 5256 to 5263 could not be assigned in conjunction with a rating under DC 5055 as that would result in separate ratings for the same symptoms, known as pyramiding, which is prohibited.  See 38 C.F.R. §§ 4.14, 4.71a (2016).  

As noted by the VA examiners, the Veteran does not have right knee ankylosis, semilunar cartilage removal or dislocation, impairment of the tibia or fibula, or genu recurvatum.  Thus, ratings based on these diagnostic codes are not appropriate.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263.  

The Veteran did indicate that he experienced falls in 2012 and 2014; however, examinations showed at worst mild instability and laxity in the knee.  Recurrent subluxation is not shown.  Thus, the highest rating available during the appeal based on DC 5257 would be 10 percent for mild instability.  38 C.F.R. § 4.71a.  

The evidence of record shows right knee flexion limited at worst to 90 degrees and extension to 10 degrees.  This results in a noncompensable rating for limitation of flexion and a 10 percent rating for limitation of extension.  38 C.F.R. § 4.71a, DCs 5260, 5261.  A separate 10 percent rating would not be warranted based on painful flexion as the examiners note that the Veteran does not have painful flexion and the Veteran would already be receiving a compensable rating for limitation of extension of the joint.  See 38 C.F.R. §§ 4.59, 4.71a, DCs 5003, 5010, 5260, 5261.  

In this case, the Board finds the VA examinations adequate for rating purposes and that a higher disability rating is not warranted even when considering the functional effects of pain to include during flare-ups and after repetitive use.  At each examination, the examiner performed the required testing and made the relevant inquires to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitation, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  At both examinations the Veteran denied experiencing flare-ups of his knee disability.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  To warrant a higher rating, motion limited to a degree greater than that found during range of motion testing throughout the appeal would be necessary.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and the lay statements, the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating could not be assigned when considering the diagnostic codes specific to the knee.  In this case, such would result in a 10 percent rating for instability of the knee and a 10 percent rating for limitation of extension of the knee.  This would result in a lower rating than the currently assigned 30 percent rating under DC 5055.    

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a disability rating higher than the percentage assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of chronic pain, swelling after activity, tenderness and decreased mobility, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board notes that the Veteran uses assistive devices such as a cane and a brace.  Use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's knee disability so as to trigger referral for extra-schedular consideration.  First, the use of an assistive device is not unexpected for a painful knee condition.  That is, it is not a unique or unusual result of a knee disability.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining severity of the injury contemplated by the schedular rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extra-schedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has been in receipt of a TDIU since June 30, 1998.  As such, it need not be discussed further.


ORDER

Service connection for tardive dyskinesia is denied.

Entitlement to a disability rating in excess of 30 percent for status post total right knee replacement with instability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


